Holt, J.,
(dissenting).
I dissent. Plaintiff was violating two criminal statutes the second time he boarded defendant’s train (Sections 5026 and 5118, R. L. 1905). He passed over two box ears to reach the brakeman who had just pushed him off the flat car. The two grappled, and in the struggle both fell from the moving train. There is nothing to show that this outcome was intended by the brakeman. It seems to me that there should be no recovery, in view of plaintiff’s deliberate violation of the law, unless the brakeman acted in wanton disregard of plaintiff’s rights, and this the evidence fails to show.